Citation Nr: 1219815	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that a remand is necessary.  Specifically, there are outstanding records that should be obtained, and the Veteran should be scheduled for a VA examination.

First, with regard to records, the Board notes that the Veteran reported on his claim form that he was treated for schizophrenia beginning in July 1986 at the Wade Park VA Medical Center (VAMC), which is the Cleveland VAMC.  The VA treatment records in the file include a list of appointment dates beginning in September 1988, but the actual treatment records dated prior to June 27, 2008 are not in the claims file.  The Board is also unclear what efforts were made to retrieve the treatment notes from the VAMC, including its archives.  Therefore, the Board determines that the RO/AMC should contact the Cleveland VAMC to request the actual treatment notes for the Veteran dated from July 1986 onward.  Further, as the most recent VA treatment record is dated in September 2008, the VAMC should be asked to supply all treatment notes for the Veteran dated from that date forward.

Additionally, an August 2008 VA treatment record states that the Veteran applied for disability benefits from the Social Security Administration (SSA) in March 2008.  Records related to this application are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the Veteran's disability application and all related records should be requested from the SSA.

Finally, the Board notes that the Veteran's service treatment records are in the claims file, but his service personnel records are not.  Service personnel records may contain information that reflects manifestation of psychiatric symptoms during service, as well as other information relevant to the claim.  Accordingly, the Veteran's complete service personnel records (201 file) should be associated with the claims file. 

Second, the Board notes that the Veteran was not afforded a VA examination with respect to this claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was discharged from service in December 1980, and he reports receiving psychiatric treatment starting in 1986.  However, on his claim form, he indicated that his symptoms began in 1977, during service.  The Veteran is competent to describe symptoms he perceived and when they began.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran should be scheduled for a VA examination to determine the etiology of his claimed schizophrenia.   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment notes for the Veteran from the Cleveland VAMC dated from July 1986 to June 2008 and from September 2008 onward.  All requests and responses, positive and negative, should be documented. 

2. Obtain the records related to the Veteran's application for disability benefits from the SSA.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Request the Veteran's complete service personnel records (201 file) from NPRC and any other appropriate sources.  All requests and responses, positive and negative, should be associated with the claims file. 

4. Schedule the Veteran for a VA psychiatric examination in order to ascertain the etiology of his claimed schizophrenia.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify the acquired psychiatric disorders for which the Veteran meets the DSM-IV criteria. 

b. Opine as to whether it is at least as likely as not that that the Veteran's acquired psychiatric disorder is causally or etiologically a result of his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

5. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


